Citation Nr: 0921419	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-23 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for right knee disability.


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 


INTRODUCTION

The Veteran served on active duty from September 2002 to 
September 2003.  He also had many prior periods of active 
duty for training, to include from October 1975 to February 
1976, while a member of the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 

The record also reflects that service connection was 
previously denied for right knee disability in an unappealed 
rating decision dated in May 2004.  Subsequent that rating 
decision pertinent service treatment records that existed at 
the time of the May 2004 rating decision were associated with 
the claims folder.  Therefore, the Board will address the 
Veteran's claim on a de novo basis, as the RO did.  See 
38 C.F.R. § 3.156(c) (2008).


FINDINGS OF FACT

1.  The Veteran was not found to have a right knee disability 
on the examination for entrance onto active duty.

2.  A chronic right knee disorder was present during his 
period of active duty; it did not clearly and unmistakably 
exist prior to his entrance onto active duty.


CONCLUSION OF LAW

Right knee disability was incurred in active duty.  See 38 
U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a right knee 
disability.  As a preliminary matter, the Board notes that 
the Veteran has been provided all required notice, including 
notice pertaining to the disability rating and effective date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim. 
 Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2008).



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. 38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

For the reasons discussed below, the Board has determined 
that the Veteran is entitled to service connection for right 
knee disability.

Service treatment records show that the Veteran was seen 
because of right knee pain in November 1985.  A strain of the 
right lateral collateral ligament was diagnosed at that time.  
He was also seen in May and June 1986 because of complaints 
related to the ligament strain.  It appears that the Veteran 
was on active duty for training on each of these occasions, 
although this is not clearly documented in the records before 
the Board.

In the report of medical history completed in connection with 
an examination for the Veteran's retention in the Army 
National Guard in January 2002, the Veteran gave a history of 
injuring his left knee in December 2000.  He did not report a 
history of any right knee problems and the report of the 
medical examination performed in January 2002 indicates that 
his right lower extremity was found to be normal.

The Veteran entered onto active duty in September 2002.  
Service treatment records indicate that in October 2002 he 
was diagnosed with bilateral knee degenerative meniscal tears 
and moderate osteoarthritis.  In the October 2002 
examination, the examiner noted that the Veteran had new 
onset of right knee pain.  

In a December 2003 VA examination performed in response to 
the Veteran's original claim, the examiner noted the October 
2002 medical records and diagnosis of arthritis in the right 
knee.  The examiner diagnosed bilateral knee degenerative 
meniscal tears and identified this as a chronic condition.  

While it appears that the Veteran had a ligament strain prior 
to his period of active duty, it also appears that the strain 
was incurred while he was on active duty for training.  
Moreover, the Veteran contends that he did not have a chronic 
right knee disability prior to his period of active duty and 
this appears to be consistent with the evidence showing no 
treatment for his right knee after 1986 and prior to his 
entrance onto active duty in September 2002.  This contention 
is also supported by the normal right knee findings on the 
January 2002 examination.  

In any event, the Veteran is entitled to the presumption of 
soundness, and it has not been rebutted by evidence showing 
that his right knee disability clearly and unmistakably 
existed prior to his period of active duty.  Accordingly, the 
Veteran is entitled to service connection for this 
disability.



ORDER

Service connection for right knee disability is granted.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


